Buoodworth, J.
“The decision of every issue of fact is exclusively for the jury.” Davis v. Kirkland, 1 Ga. App. 5 (58 S. E. 209). “No principle of law is founded upon better reason or has been more strictly adhered to by this court than that the jury *476are the proper judges of the weight and sufficiency of testimony and of the credibility of witnesses, and this court will not disturb the verdict of a jury where there is evidence to support its findings.” Unity Cotton Mills v. Hasty, 19 Ga. App. 590 (2) (91 S. E. 916), and cit.

Judgment affirmed.


Broyles, G.. J., and Luke, J., concur.